Citation Nr: 1012109	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel 


INTRODUCTION

The Veteran served on active duty from May to September 1967, 
with additional periods of active duty and active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

In October 2005, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript 
of the hearing is associated with the claims file.  

This case was previously before the Board in March 2006, at 
which time entitlement to service connection for a left ankle 
disorder was denied.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  
The record contains a Joint Motion for Remand, dated in 
November 2007, wherein the Veteran's attorney and the VA 
General Counsel agreed to remand the Veteran's claim for 
additional evidentiary development.  All requested 
development was conducted and the case has ben returned to 
the Board for adjudication.  Unfortunately, however, 
additional development is needed before a fully informed 
decision can be rendered in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
Veteran.  


REMAND

The record reflects that, following the November 2007 Joint 
Motion for Remand, the Veteran received a letter from the 
National Service Office of the Veterans Service Organization, 
Disabled American Veterans, dated January 2008, which stated 
that VA informed the office that the Veteran had been 
scheduled for a personal hearing on February 19, 2008.  The 
Board notes that, while the Veteran is currently represented 
by a private attorney, he previously appointed Disabled 
American Veterans (DAV) as his representative.  See VA Form 
21-22 received by VA in October 2004.  In this context, it 
appears that VA was informed in January 2008 that the Veteran 
had appointed a private attorney to represent him in his 
claim for VA benefits, approximately the same time DAV sent 
the Veteran the letter informing him of the scheduled 
hearing.  See Fee Agreement received by VA in January 2008.  

Following receipt of the January 2008 letter from DAV, the 
Veteran and DAV sent a letter to VA requesting that the 
hearing be rescheduled and that the Veteran be afforded a 
Travel Board hearing.  

No specific action was taken on the Veteran's request for a 
hearing and the case was returned to the Board.  In its June 
2008 Remand, the Board requested that the RO send the Veteran 
a letter requesting that he provide sufficient information to 
allow VA to obtain any outstanding medical evidence and to 
seek clarification regarding the Veteran's request for 
another hearing.  On remand, the RO sent the Veteran a 
letter, dated June 2008, which informed him of the 
information and evidence needed to substantiate his claim.  
The letter also requested that the Veteran's attorney clarify 
if a hearing is being requested.  The June 2008 letter was 
sent to DAV, but not the Veteran's newly appointed private 
attorney.  As such, no response was received with respect to 
the requested hearing.  

In this regard, it is important to note that the Veteran may 
have only one representative.  In this case, it is the 
Veteran's attorney. 

Nevertheless, in a November 2009 Supplemental Statement of 
the Case, the RO acknowledged the Veteran's request for a 
Travel Board hearing and informed him that his case would 
remain at the RO until the requested hearing was scheduled.  
It does not appear that any additional action was taken to 
schedule the Veteran for the requested hearing.  

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity for the requested hearing.  Given 
the Veteran's specific request for a Travel Board hearing, 
his silence following the June 2008 letter requesting 
clarification regarding the hearing request is not deemed a 
withdrawal of his request for a hearing, particularly given 
that the June 2008 letter was not sent to the Veteran's 
current representative.  Therefore, a remand is required for 
the scheduling of a Travel Board hearing.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
Travel Board hearing at the RO, in the 
order that the request was received, in 
accordance with the procedures set 
forth at 38 C.F.R. § 20.700(a), 
20.704(a) (2009), as per the Veteran's 
request, and as the docket permits.  

2.	Notification of the scheduled hearing 
should be sent to the Veteran and his 
current representative, and they should 
be informed of the Veteran's various 
options regarding his hearing request, 
including his right to a video 
conference hearing and his right to 
withdraw his request for a hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


